     Case 2:15-cr-00684-TS Document 61 Filed 01/13/21 PageID.382 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,                              MEMORANDUM DECISION AND
                                                       ORDER DENYING DEFENDANT’S
                          Plaintiff,                   MOTION FOR COMPASSIONATE
                                                       RELEASE
v.

JOSHUA DAVID CONWELL,
                                                       Case No. 2:15-CR-684 TS
                          Defendant.
                                                       District Judge Ted Stewart


        This matter is before the Court on Defendant’s Motion for Compassionate Release. For

the reasons discussed below, the Court will deny the Motion.

        “A district court is authorized to modify a Defendant’s sentence only in specified

instances where Congress has expressly granted the court jurisdiction to do so.” 1 18 U.S.C. §

3582(c)(1)(A) allows the Court to modify a term of imprisonment under certain circumstances.

Relevant here,

        the court . . . upon motion of the defendant after the defendant has fully exhausted
        all administrative rights to appeal a failure of the Bureau of Prisons to bring a
        motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a
        request by the warden of the defendant’s facility, whichever is earlier, may reduce
        the term of imprisonment (and may impose a term of probation or supervised
        release with or without conditions that does not exceed the unserved portion of the
        original term of imprisonment), after considering the factors set forth in section
        3553(a) to the extent that they are applicable, if it finds that . . . extraordinary and
        compelling reasons warrant such a reduction.




        1
            United States v. Blackwell, 81 F.3d 945, 947 (10th Cir. 1996) (citations omitted).


                                                   1
   Case 2:15-cr-00684-TS Document 61 Filed 01/13/21 PageID.383 Page 2 of 3




       It appears that Defendant has exhausted his administrative remedies. 2 However, the

Court finds that Defendant has failed to demonstrate extraordinary and compelling reasons to

support his request.

       The Sentencing Commission has been given the responsibility to describe “what should

be considered extraordinary and compelling reasons for sentence reduction, including the criteria

to be applied and a list of specific examples.” 3 Relevant here, the Sentencing Commission has

stated that a defendant “suffering from a serious physical or medical condition” “that

substantially diminishes the ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to recover” may be considered

for a sentence reduction. 4

       In his pro se Motion, Defendant mainly complains of a childhood diagnosis of

hemopneumothorax, which has allegedly caused lung damage. However, there is no evidence

that Defendant has been treated for any lung condition while in custody. Further, Defendant has

failed to show that he might be at a higher risk for severe illness because of this diagnosis should

he contract COVID-19.

       Defendant’s medical records do reflect that he has been diagnosed with hypertension.

The Centers for Disease Control and Prevention has stated that people with hypertension may be



       2
           Docket No. 55-2.
       3
           28 U.S.C. § 944(t).
       4
         U.S.S.G. § 1B1.13, Application Note 1(A). While this commentary has not been
amended since the passage of the First Step Act, the Tenth Circuit continues to refer to it in
deciding motions under § 3582(c). United States v. Pinson, ---F. App’x---, 2020 WL 7053771,
at *3 n.5 (10th Cir. Dec. 2, 2020) (citing United States v. Saldana, 807 F. App’x 816, 819 (10th
Cir. 2020)).


                                                 2
   Case 2:15-cr-00684-TS Document 61 Filed 01/13/21 PageID.384 Page 3 of 3




at a higher risk for severe illness from COVID-19. However, Defendant’s diagnosis is rather

recent and he is now being treated with medication. 5 The medical records provided to the Court

contain only one blood pressure reading after Defendant began receiving medication. 6 Thus, the

efficacy of Defendant’s treatment is unclear at this point. Without additional information, the

Court cannot conclude that Defendant is more susceptible to contracting COVID-19 or suffering

a more serious reaction. While the Court is sympathetic to Defendant’s concerns, he has not

demonstrated extraordinary and compelling reasons for his release.

       Even if Defendant could demonstrate extraordinary and compelling reasons, he has failed

to show that he is no longer a danger to the community or that his release comports with the

factors set out in 18 U.S.C. § 3553(a). Defendant has a lengthy criminal history and the offense

at issue here involved the illegal possession of a firearm and controlled substances. In addition,

Defendant has incurred a number of disciplinary actions while in custody. These facts

demonstrate that release is not appropriate.

       It is therefore

       ORDERED that Defendant’s Motion for Compassionate Release (Docket No. 55) is

DENIED.

       DATED this 13th day of January 2021.

                                               BY THE COURT:



                                               Ted Stewart
                                               United States District Judge

       5
           Docket No. 57-1, at 7–8.
       6
           Id.


                                                  3
